Name: 85/80/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/70/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1985-02-08

 Avis juridique important|31985D008085/80/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/70/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 037 , 08/02/1985 P. 0001 - 0005+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 1 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/70/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 85/80/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/70/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/70/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/70/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY 1 . TITLE PILOT ACTION IN THE AREA OF OGLIASTRA NUORO PROVINCE , REGION OF SARDINIA , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN OBJECTIVES OF THIS PILOT ACTION ARE : ( A ) ESTABLISHMENT OF STRUCTURES OF IMPROVING LIVING STANDARDS AND WORKING CONDITIONS ; ( B ) DEVELOPMENT OF SOCIAL AND ECONOMIC POTENTIAL BY OPERATIONS RELATING TO AGRICULTURE , TOURISM , SMALL AND MEDIUM-SIZED ENTERPRISES AND CRAFT FIRMS , AND AQUACULTURE , WITH DUE CONSIDERATION FOR PRESENT ENVIRONMENTAL CONDITIONS . ON ACCOUNT OF THE AREA'S PARTICULAR FEATURES , THE EXPERIMENT WILL BE ESPECIALLY USEFUL FOR TESTING - IN A DIFFICULT SOCIAL AND ECONOMIC CONTEXT - THE CHOICE OF MEASURES , THEIR COORDINATION AND THE CAPABILITIES OF THE REGIONAL AND LOCAL AUTHORITIES FOR IMPLEMENTING THEM . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE SCHEME COVERS FOUR MUNICIPALITIES IN THE PROVINCE OF NUORO , SARDINIA : URZULEI , VILLA-GRANDE-STRISAILI , ARZANA AND TALANA . THIS AREA COVERS 620 KM2 , RANGING FROM AN ALTITUDE OF 1 894 M DOWN TO 36 M ABOVE SEA LEVEL ; 71 % OF THE AREA IS ABOVE 700 M ABOVE SEA LEVEL . THE RESIDENT POPULATION IS ABOUT 10 000 ( 16 INHABITANTS/KM2 AS AGAINST A REGIONAL AVERAGE OF 66 ) . THE WORKING POPULATION IS MADE UP OF 2 987 PERSONS ; 39 % IN FARMING , 35 % IN THE SECONDARY SECTOR AND 26 % IN SERVICES ; 4,7 % OF THE POPULATION IS ILLITERATE . INFRASTRUCTURE ( ROADS , DRINKING WATER , ELECTRICITY ) AND SOCIAL SERVICES ( VOCATIONAL TRAINING , HEALTH CARE ) ARE LIMITED . OWNERSHIP OF THE LAND IS MAINLY IN PUBLIC HANDS ( 84 % IS MUNICIPAL ) . THE PRIVATE PROPERTY ( 13 % ) IS IN EXTREMELY SMALL UNITS : 1 973 HOLDINGS , OF WHICH 88 % ARE SMALLER THAN 5 HA AND ACCOUNT FOR ONLY 6 % OF THE AREA . THE 29 HOLDINGS OF MORE THAN 50 HA ACCOUNT FOR 90 % OF THE AREA . ACTIVITIES ARE OF A TRADITIONAL NATURE IN THIS AREA . SOME 100 KM2 IS WOODLAND . THE MAIN CROPS ARE FODDER AND CEREALS . THERE IS EXTENSIVE STOCKFARMING . THE LIVESTOCK COMPRISES 47 000 SHEEP , 28 000 GOATS AND 6 800 CATTLE . GRAZING LAND ACCOUNTS FOR 95 % OF THE UAA . THE PLV ( GROSS SALEABLE PRODUCT ) IS VERY LOW : LIT 170 000 PER HA OF UAA AND LIT 50 000 PER HA OF WOODLAND . THE INDUSTRIAL SECTOR IS MADE UP EXCLUSIVELY OF SMALL AND VERY SMALL TRADESMEN . THEIR EMPLOYEES ( ONE TO TWO EACH ) ARE FOR THE MOST PART EMPLOYED IN ARTISANAL SERVICES ( CARPENTERS , BLACKSMITHS , MECHANICS ) . ARTISTIC CRAFTWORK HAS GOOD DEVELOPMENT PROSPECTS ( TEXTILES , LEATHER , BASKETS , ETC . ) . FURTHERMORE , THE TORTOLI-ARBATAX INDUSTRIAL COMPLEX IS VERY NEAR THESE FOUR MUNICIPALITIES . THERE ARE ONLY OCCASIONAL VISITORS IN THE SUMMER AS ACCOMMODATION IS VERY LIMITED BUT THE AREA HAS POTENTIAL FOR TOURISM , WITH ITS CAVES , WILDLIFE AND LANDSCAPE , WHICH COULD BE EXPLOITED . IN THE COASTAL AREAS , THE SCHEME PROVIDES FOR OPERATIONS TO DEVELOP AQUACULTURE IN THE TORTOLI LAGOON , WHICH COVERS 289 HA AND VARIES IN DEPTH BETWEEN ONE METRE AND ONE AND A HALF METRES . A COOPERATIVE IS RESPONSIBLE FOR MANAGING THE LAGOON . THE SCHEME WILL EXTEND BEYOND THE AREA DESCRIBED TO INVESTIGATE THE POSSIBILITIES FOR TRIAL MEASURES IN AREAS WITH DIFFERENT FEATURES OR TO PROVIDE A SUFFICIENTLY EXTENSIVE AREA FOR CERTAIN OPERATIONS ; IN PARTICULAR , CERTAIN MEASURES IN SUPPORT OF THE SMES AND CRAFT FIRMS AND THE BUSINESS ADVISORY SERVICES WILL CONCERN THE ENTIRE UPLAND AREA OF OGLIASTRA . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : ( A ) AGRICULTURE : - RATIONALIZATION OF STOCKFARMING BY APPLYING IN PARTICULAR THE RESULTS OF AN AGRIMED STUDY . - GENETIC IMPROVEMENT AND HEALTH PROTECTION OF LIVESTOCK , - MARKETING STRUCTURES , - FOREST FIRE PREVENTION ; ( B ) SECONDARY SECTOR : - INCREASE IN MARKET VALUE AND IMPROVEMENT OF CRAFT PRODUCTS , - PROMOTION OF SMES AND FORMATION OF COOPERATIVES ; ( C ) RURAL TOURISM : - DEVELOPMENT OF STRUCTURES , - PROMOTION OF TOURISM ; ( D ) AQUACULTURE : - RATIONALIZATION OF AN EXISTING PLANT , - EXTENSION OF A PRODUCTION UNIT IN AQUACULTURE ; ( E ) GENERAL : - INFRASTRUCTURE WORKS ( PARTICULARLY WATER SUPPLIES ) , - ESTABLISHMENT OF A BUSINESS ADVISORY TEAM . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : OFFICE OF THE MINISTER FOR COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : AUTONOMOUS REGION OF SARDINIA , CAGLIARI . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE AREA OF OGLIASTRA , NUORO PROVINCE , REGION OF SARDINIA , ITALY FINANCING ESTIMATES OPERATIONS * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL PUBLIC EXPENDITURE ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - RESEARCH AND APPLICATION * 148 * - * - * 148 * 100 * 690 * - * - * 292 * ( 9 ) * 440 - LIVESTOCK CENTRES ON COLLECTIVE GRAZING LAND ( 7 ) * - * - * - * - * - * 740 * 192,4 ( 1 ) * 26 ( 8 ) * 177,6 ( 2 ) * 24 ( 8 ) * 177,6 - LIVESTOCK PRODUCTS AND CHEESE MARKETING CENTRES * - * - * - * - * - * 557 ( 4 ) * 267,92 * 48,1 * 60,71 * 10,9 * 60,71 B . SMES AND CRAFT FIRMS - THREE DISPLAY AND MARKETING CENTRES FOR CRAFT PRODUCTS ( 3 ) * - * - * - * - * - * 519 * 207,6 * 40 * 129,75 * 25 * 129,75 - WOOD COLLECTING CENTRE * - * - * - * - * - * 259 * 103,6 * 40 * 64,75 * 25 * 64,75 - INVESTMENT AID ( 3 ) * - * - * - * - * - * 300 * 150 * 50 * - * - * - - COMMON SERVICES ( OPERATION ) ( 3 ) ( 7 ) * - * - * - * - * - * 400 * 220 * 55 * - * - * - - TECHNICAL ASSISTANCE ( CRAFTS ) ( 3 ) ( 7 ) * - * - * - * - * - * 150 * 105 * 70 * - * - * - C . RURAL TOURISM - IMPROVED ACCESS TO CAVES AND NURAGHIC VILLAGES * - * - * - * - * - * 260 * 104 * 40 * 65 * 25 * 65 - PROMOTION OF TOURISM AND MAPPING OF ITINERARIES * 74 * - * - * 51,8 * 70 * 74 * - * - * 29,6 * 40 * 81,4 D . BUSINESS ADVISORY SERVICES GROUP OF FOUR CONSULTANTS ( 3 ) * 96 * - * - * 48 * 50 * 96 * - * - * 48 * 50 * 96 E . AQUACULTURE PLANT AT TORTOLI ( 6 ) * - * - * - * - * - * 1 314 * 525,6 * 40 * 131,4 * 10 * 131,4 F . ENVIRONMENTAL PROTECTION FIRE PREVENTION * - * - * - * - * - * 45 * 22 * 50 * - * - * - G . INFRASTRUCTURE ( 7 ) - VOCATIONAL TRAINING CENTRE * - * - * - * - * - * 666 * 266,4 * 40 * 166,5 * 25 * 166,5 - RURAL ROADS * - * - * - * - * - * 2 776 * 1 110,4 * 40 * 694 * 25 * 694 - RURAL ELECTRIFICATION * - * - * - * - * - * 853 * 341,2 * 40 * 213,25 * 25 * 213,25 - RURAL WATER SUPPLY ( 5 ) * - * - * - * - * - * 228 * 91,2 * 40 * 57 * 25 * 57 TOTAL * 318 * - * - * 247,8 * - * 9 927 * 3 707,32 * - * 2 129,56 * - * 2 377,36 ( 1 ) THE MAXIMUM LAID DOWN BY DIRECTIVE 75/268/EEC IS 48 358 ECU ; SINCE THERE ARE FOUR UNDERTAKINGS , 193 432 ECU MAY BE GRANTED IN COMMUNITY ASSISTANCE . ( 2 ) SUBJECT TO AN UPPER LIMIT OF 60 000 ECU PER HOLDING . ( 3 ) THIS TYPE OF OPERATION CONCERNS THE ENTIRE UPLAND AREA OF OGLIASTRA . ( 4 ) TOTAL COST . ( 5 ) THIS INVESTMENT WILL BE ABLE TO EXPLOIT THE RESULTS OF RESEARCH CARRIED OUT BY DG XI , INCLUDED IN THE WATER RESEARCH PROGRAMME OF THE UNIVERSITY OF CAGLIARI FACULTY OF ENGINEERING , INSTITUTE OF APPLIED GEOLOGY . ( 6 ) THE TORTOLI PLANT IS OUTSIDE THE AREA IN QUESTION BUT WITHIN THE BOUNDS OF THE OGLIASTRA UPLAND AREA . ( 7 ) THE PAYMENTS FOR THESE OPERATIONS MAY BE COMPLETED IF NECESSARY IN 1986 . ( 8 ) THE ASSISTANCE UNDER BUDGET ARTICLE 550 MAY AMOUNT TO A MAXIMUM 10,9 % OF ELIGIBLE COSTS , SINCE IT WAS DECIDED TO GRANT 48,1 % OF ELIGIBLE COSTS FROM THE EAGGF , GUIDANCE SECTION , UNDER REGULATION ( EEC ) NO 355/77 . ( 9 ) FIXED SUM ATTRIBUTION .